389 N.W.2d 318 (1986)
223 Neb. 342
Claudia S. MAACK, Appellee,
v.
Neil R. MAACK, Appellant.
No. 85-877.
Supreme Court of Nebraska.
June 27, 1986.
Robert H. Petersen, Omaha, for appellant.
Steven J. Lustgarten of Lustgarten & Roberts, P.C., Omaha, for appellee.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ.
PER CURIAM.
Neil R. Maack appeals a judgment of the district court for Saunders County authorizing his former wife, Claudia, to retain custody of their two minor children and remove the children from the state.
The record shows that Claudia is a fit parent, has a loving relationship with the children, and has a legitimate reason for leaving the state. Neil contends the children have close ties to their rural Nebraska community. While community ties are an important factor to be considered in determining whether a custodial parent should be allowed to remove a child from the state, such ties do not, in every case, preclude a custodial parent from relocating in another state. See Boll v. Boll, 219 Neb. 486, 363 N.W.2d 542 (1985).
In Vanderzee v. Vanderzee, 221 Neb. 738, 739-40, 380 N.W.2d 310, 312 (1986), this court stated: "Generally, before the court will permit the removal of a minor child from the jurisdiction, the custodial parent must satisfy the court that there is a legitimate reason for leaving the state and that it is in the minor child's best interests to continue to live with that parent." Claudia has remarried and resides outside Nebraska with her husband. The district court concluded that allowing Claudia to retain custody and remove the children to the new environment was consistent with the best interests of the children. Based upon our de novo review of the record, we cannot conclude that the court abused its discretion in reaching such conclusion. In the absence of an abuse of discretion, a trial court's decision bearing upon the custody of minor children will not be disturbed on appeal. See Parsons v. Parsons, 219 Neb. 736, 365 N.W.2d 841 (1985).
The judgment of the district court is affirmed.
AFFIRMED.